Case 3:15-cr-00043-RLY-CMM Document 1544 Filed 09/24/19 Page 1 of 1 PageID #: 6670



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
                               Plaintiff,          )
                                                   )
                          v.                       )     No. 3:15-cr-00043-RLY-CMM
                                                   )
  CRYSTAL D. UZIEKALLA,                            ) -28
                                                   )
                               Defendant.          )

                          Courtroom Minutes for September 24, 2019

                           Before the Hon. Richard L. Young, Judge

          Comes now the government by AUSA Kyle Sawa, the defendant appears in
  person and by CJA counsel Larry Simon. The USPO is represented by Andrea Hillgoth
  for the final hearing on USPO Petition to Revoke Probation.

         The court advises the defendant of the allegations contained in the Petition as well
  as her rights.

         The defendant admits to allegations 1 and 2 in the petition. The United States
  informs the court it does not wish to proceed with allegation 3. The court finds
  allegations 1 and 2 in the petition to be true and adjudges the defendant guilty.

         The Petition to Revoke Probation is granted.

         The court now sentences the defendant.

         The defendant is remanded to custody of the U.S. Marshal.



  Copies:
  All counsel of Record
